                      Case 2:17-cr-00243-JCM-NJK Document 53 Filed 05/26/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:17-CR-243 JCM (NJK)
                 8                                            Plaintiff(s),                      ORDER
                 9             v.
               10      GUISEPPE RUSSO,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of United States of America v. Russo, case no. 2:17-
               14     cr-00243-JCM-NJK. Guiseppe Russo (“petitioner”) filed a motion to vacate, set aside, or correct
               15     sentence under 28 U.S.C. § 2255. (ECF No. 52). The court has examined the petition, which
               16     requests the court vacate his conviction and dismiss his indictment pursuant to the Supreme
               17     Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Id.
               18             The court finds that further briefing is appropriate.      The United States of America
               19     (“respondent”) shall file a response within twenty-one days from the date of this order. Thereafter,
               20     petitioner will have fourteen days to file a reply.
               21             Accordingly,
               22             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               23     vacate, set aside, or correct sentence (ECF No. 52) no later than twenty-one (21) days from the
               24     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               25     thereafter.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                      Case 2:17-cr-00243-JCM-NJK Document 53 Filed 05/26/20 Page 2 of 2



                1           The clerk is instructed to file this order in the instant matter and in the related civil case,
                2     no. 2:20-cv-00697-JCM.
                3           DATED May 26, 2020.
                4                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
